The charge against the defendant depends upon the construction of the words "cause to flow into or be cast" poisonous substances into the streams of the State. No question of intent is involved. If the defendant caused the destructive agencies to "flow into or be cast," it is guilty under the statute. The question, therefore, is: Did the defendant cause or procure the substantive act to be committed, or was the act committed under such circumstances of recklessness or carelessness or otherwise for which the defendant would be responsible? To cause or procure an act to be done presupposes in a defendant a knowledge of that fact. It must have known, or had reason to know, that the act out of which the offense arose had been committed by it in order to be convicted of causing the act. The defendant must have been conscious or sufficiently charged with a consciousness to have caused the act. Hence the question of intention, which could not relieve it of responsibility, does not enter into the case. A defendant may not be guilty of intent, but be guilty of a violation of a Statute, where he consciously does an act which is forbidden by law, but he must know, or have reason to know, that he has committed the act. As stated by the presiding Judge, there are Statutes the violation of which cannot be excused for lack of intent. If a party has burglar tools in his possession, he is guilty, but only upon a presupposition that he knew that he had the tools. If he did not know of the possession of the tools, he could not be guilty. *Page 341 
A party transporting drugs or ardent spirits would be guilty whatever his intent, but he must be conscious of the fact that the things transported were drugs or liquors. If they were contained so as to give him no information as to their character, and he knew not that they were liquors or drugs, although he was transporting them, he could not be guilty, because he was not conscious that the things transported were of that character, however guilty he might be, without intention of violating a Statute, if he did know the nature of the goods in his possession. The defendant here to be guilty must have consciously known that the substantive act had been caused or procured to be done by it. It was a proper question in the case to which the defendant was entitled to an instruction to the jury from the Court. The exceptions on this line may be rather obscure, but are sufficiently clear to indicate that the jury was not instructed upon the line indicated in this opinion.
I therefore concur with the chief Justice in the opinion of Mr. Justice Cothran that, for the reasons herein given, the judgment below be reversed, and a new trial ordered.